United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waltham, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2194
Issued: August 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 24, 2010 appellant filed a timely appeal from the March 29, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) terminating his
compensation benefits. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits
effective April 11, 2010 on the grounds his work-related injury ceased without residuals.
FACTUAL HISTORY
On March 22, 2005 appellant, then a 53-year-old supervisor customer services, filed an
occupational disease claim for compensation (Form CA-2) alleging that he was exposed to
asbestos around 1996 to 1997 during the demolition of a postal building in Waltham, MA. On
1

5 U.S.C. §§ 8101-8193.

December 6, 2006 OWCP accepted the claim for asbestosis. Appellant stopped work on
June 14, 2006 and did not return. He received medical and wage-loss compensation benefits.
On June 30, 2008 Dr. Christopher H. Fanta, a Board-certified pulmonary disease
specialist, stated that appellant had employment-related emphysema and asbestos pleural plaques
and that he could not work due to breathlessness on light exertion. He stated that appellant had
emphysema with severe airflow obstruction causing dyspnea on light exertion. Dr. Fanta noted
that appellant had asbestos exposure with asbestos-related pleural plaques visible on chest
computerized tomography (CT) scans. He submitted additional treatment records.
In a December 9, 2008 report, Dr. Thomas A. Morris, III, a Board-certified pulmonary
disease specialist and OWCP referral physician, evaluated appellant’s pulmonary condition. He
reviewed the statement of accepted facts, appellant’s medical record, performed a pulmonary
function study and set forth findings on examination. Dr. Morris stated that appellant had two
pulmonary conditions -- chronic obstructive pulmonary disease with emphysematous and mild
asthmatic components and asbestos-related pleural thickening. He opined it was highly unlikely
that appellant’s employment precipitated his chronic obstructive pulmonary disease; rather, this
was more likely caused by his heavy cigarette smoking history and was manifested
symptomatically by his exertional shortness of breath. Dr. Morris opined that appellant’s
asbestos-related pleural disease may have been caused by his exposure to asbestos more than 20
years earlier, but indicated that this would not cause any disability. He stated that appellant’s
clinical symptoms and pulmonary function testing were secondary to his chronic obstructive
pulmonary disease. Dr. Morris noted that appellant’s employment-related asbestos pleural
plaquing did not disable him from employment; rather, the chronic obstructive pulmonary
disease, which was not employment related, disabled him. On the accompanying work capacity
evaluation form, he opined that appellant was able to work four hours a day.
OWCP determined a conflict in medical opinion arose between Dr. Morris and Dr. Fanta
on the issue of whether appellant continued to have disability or residuals of the employment
injury and his work capacity. Appellant was referred, together with a statement of accepted
facts, a list of questions and the medical record, to Dr. Ioana R. Preston, a Board-certified
pulmonary disease specialist, for an impartial medical evaluation.
In an October 1, 2009 report, Dr. Preston noted the history of injury, reviewed appellant’s
medical records and set forth findings on examination. Appellant had current symptoms of
dyspnea on exertion with everyday activity. Dr. Preston stated that a 2009 CT scan revealed
moderate emphysematous changes mostly in the upper lung fields. Appellant had mild pleural
thickening primarily in the posterior and lower lung fields with some calcification. There was a
collapse of the lower part of the trachea and main bronchi suggestive of tracheobronchomalacia.
Dr. Preston found obstructive airway disease and emphysema, with moderate obstruction and
severe gas exchange abnormality, caused by long-standing tobacco use. She stated that, while
appellant had pleural plaques, a marker of prior asbestos exposure, there was no evidence of
asbestosis. Dr. Preston advised that his plural plaques were most likely secondary to exposure to
asbestos at work but noted that, as it usually took 20 years from the time of asbestos exposure to
the time plaques were diagnosed, she considered that the responsible exposure occurred in his
early years of work. She stated that tracheobronchomalacia was usually of unknown cause or
associated with gastroesophageal reflux disease and was not known to be associated with

2

asbestos exposure. Dr. Preston advised that pulmonary testing and x-ray results did not support a
diagnosis of asbestosis, as there was no evidence of restrictive ventilator impairment or
interstitial lung disease. Appellant’s symptoms of dyspnea on exertion and his limitations in his
daily activities were caused by the combination of obstructive lung disease and
tracheobronchomalacia. Dr. Preston stated that the pleural plaques did not contribute to his
respiratory limitation or render him disabled. Appellant’s limitations and disability were due to
his obstructive lung disease and tracheobronchomalacia. Dr. Preston noted that, while pleural
plagues did not previously require treatment, he was at high risk for lung cancer, due to tobacco
and asbestos exposure. She recommended regular CT scans of the chest. On the accompanying
work capacity evaluation form, she stated that appellant could only work two hours with
limitations due to his emphysema and tracheobronchomalacia.
On January 26, 2010 OWCP advised appellant that it proposed to terminate his wage-loss
compensation and medical benefits as the weight of the medical evidence established that he no
longer had any disability or residuals due to the accepted work-related condition. Special weight
was accorded to the opinion of Dr. Preston, the impartial medical specialist. Appellant was
accorded 30 days to submit additional evidence and argument.
In a February 18, 2010 statement, appellant advised his disability from the employing
establishment had been accepted in September 2009. In a February 19, 2010 statement, he
described his injury and his current condition. Appellant contended that his symptoms continued
to deteriorate and that he had filed a claim that his asbestos exposure had exacerbated his lung
condition.
OWCP received chest CT scans and a July 2, 2009 report from Dr. Craig P. Hersh, a
Board-certified pulmonologist, previously of record. Dr. Hersh noted the results of appellant’s
chest CT scan and pulmonary function testing. No opinion was offered on any of appellant’s
conditions except the pleural plaquing, which was noted to likely be related to prior asbestos
exposure.
OWCP also received a December 1, 2009 progress report and a May 11, 2009 work
capacity evaluation form from Dr. Fanta, who noted the status of appellant’s chronic obstructive
pulmonary disease and asbestos-related pleural plaques on CT scan imaging. Dr. Fanta opined
that appellant’s breathlessness on light exertion made regular work impossible.
On February 26, 2010 OWCP referred the case file to Dr. Preston to review the additional
evidence and clarify her previous answers. In a March 22, 2010 supplemental report, Dr. Preston
reviewed the December 1, 2010 CT scan and stated that it did not describe signs of asbestos. She
noted there were signs of prior asbestos exposure, such as calcified pleural plaques and focal
pleural thickening. Dr. Preston reiterated that appellant did not currently have asbestosis and she
did not require further treatment at the time for the scattered pleural plaques or pleural
thickening.
By decision dated March 29, 2010, OWCP terminated appellant’s compensation benefits
effective April 11, 2010. Special weight was accorded to Dr. Preston’s impartial medical
opinion.

3

LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.4 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.5
Section 8123(a) of FECA provides in pertinent part: If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.6 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.7
ANALYSIS
The Board notes that a conflict in medical opinion evidence arose between appellant’s
treating physician, Dr. Fanta, and an OWCP referral physician, Dr. Morris, as to whether
appellant had any disability or residuals causally related to his accepted asbestosis condition.
Dr. Fanta noted that appellant had emphysema with severe flow obstruction and asbestos-related
pleural plaques and that he could not work because of breathlessness on light exertion.
Dr. Morris stated that appellant’s clinical symptoms and pulmonary function testing were
secondary to his chronic obstructive lung disease. He opined that appellant’s asbestos-related
pleural plaquing did not disable him from his employment, but rather, his nonemploymentrelated chronic obstructive pulmonary disease might be disabling. Dr. Morris further opined that
appellant was able to work four hours a day. OWCP properly referred appellant to Dr. Preston
for an impartial medical examination.8

2

Bernadine P. Taylor, 54 ECAB 342 (2003).

3

Id.

4

Roger G. Payne, 55 ECAB 535 (2004).

5

Pamela K. Guesford, 53 ECAB 726 (2002).

6

5 U.S.C. § 8123(a).

7

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

8

See Geraldine Foster, 54 ECAB 435 (2003).

4

In an October 1, 2009 report, Dr. Preston advised appellant had obstructive airway
disease and emphysema, with moderate obstruction and severe gas exchange abnormality, which
was caused by long-standing tobacco use. She noted that while he had pleural plaques, a marker
of prior asbestos exposure, there was no evidence of asbestosis either on pulmonary testing or
x-ray. Dr. Preston opined that appellant’s limitations and disability were caused by his
obstructive lung disease and tracheobronchomalacia. She noted that tracheobronchomalacia was
not associated with asbestos exposure. Dr. Preston stated that the pleural plaques did not
contribute to appellant’s respiratory limitation or make him disabled. In her March 22, 2010
supplemental report, Dr. Preston opined that appellant did not currently have asbestosis but noted
the signs of prior asbestos exposure in the calcified pleural plaques and focal pleural thickening.
Dr. Preston’s reports are based on a thorough history of appellant’s condition, a statement
of accepted facts, a review of the medical evidence and diagnostic studies. She opined that while
there were signs of prior asbestos exposure, such as calcified pleural plaques and focal pleural
thickening, appellant did not currently suffer from asbestosis. Dr. Preston opined that his
limitations and disability were caused by his obstructive lung disease and
tracheobronchomalacia. Her opinion is probative, rationalized and based upon a proper factual
background. Therefore, OWCP properly accorded Dr. Preston’s opinion the special weight of an
impartial medical examiner in finding that appellant had no work-related disability.9
The Board finds that OWCP properly relied upon Dr. Preston’s impartial opinion in
terminating appellant’s right to wage-loss compensation benefits. Furthermore, none of the
medical evidence contemporaneous with OWCP’s termination found disability due to the
accepted condition. Several reports were received from Dr. Fanta, most previously of record.
As noted, Dr. Fanta’s opinion gave rise to the conflict in medical opinion. His subsequent
reports provide an impression of chronic obstructive pulmonary disease and note chest x-rays
show pleural plaques. They also indicated that appellant was unable to work because of
breathlessness on light exertion. These reports, however, are insufficient because Dr. Fanta
provided no further opinion on causation. This reduces the probative value of Dr. Fanta’s
report.10 Additionally, as he was on one side of the conflict resolved by Dr. Preston and he did
not present new findings or rationale to support his opinion, his latter reports do not overcome or
create a new conflict with Dr. Preston’s impartial medical opinion that the work-related
conditions had resolved and no further treatment was necessary.11
While Dr. Hersh noted in his July 2, 2009 medical report that appellant’s pleural plaques
were likely related to prior asbestos exposure, he did not specifically relate any disability to
appellant’s employment. Thus, his opinion is of limited probative value. Furthermore, reports of

9

Gary R. Seiber, 46 ECAB 215 (1994).

10

See J.F., Docket No. 09-1061 (issued November 17, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).
11

See Kathryn E. Demarsh, 56 ECAB 677 (2005); Jaja K. Asaramo, 55 ECAB 200 (2004) (submitting a report
from a physician who was on one side of a medical conflict that an impartial specialist resolved is generally
insufficient to overcome the weight accorded to the report of the impartial medical examiner or to create a new
conflict).

5

diagnostic testing are insufficient to support work-related disability as these reports provide no
physician’s opinion on the cause of appellant’s disability.
The Board finds that OWCP has not met its burden to terminate appellant’s medical
benefits as it relates to his calcified pleural plaques and pleural thickening. Exposure to asbestos
dust generally results in permanent and irreversible changes in the pulmonary system, which may
or may not result in a disabling employment-related condition.12 In this case, the opinion of
Dr. Preston establishes that appellant does not have a disabling employment-related condition,
but she found the calcified pleural plaques and focal pleural thickening was evidence of asbestosrelated residuals. In an October 1, 2009 report, she recommended regular chest CT scans.
Although, in Dr. Preston’s March 22, 2009 supplemental report, she noted that appellant’s workrelated condition did not require treatment at that time, she did not state that there would never
be a need for treatment of work-related residuals. The Board notes that OWCP procedures state
that when appellant has x-ray evidence of asbestos-related disease, but no disability for work, a
claimant is entitled to yearly medical examinations.13 As the medical evidence shows that
appellant has a continuing employment-related condition, he will remain entitled to appropriate
medical benefits. Thus, the Board will reverse the termination of appellant’s medical benefits as
it pertains to the asbestos-related residuals.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
benefits effective April 11, 2010. However, the decision is reversed with regards to OWCP’s
termination of medical benefits for his accepted asbestos-related conditions.

12

James L. Hearn, 29 ECAB 278 (1977); see Dennis L. O’Neill, 29 ECAB 151 (1977).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Automated System Support for Case Actions, Chapter
2.401.8.8(c)(2)(a) (September 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decision dated March 29, 2010 is affirmed in part and reversed in part.
Issued: August 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

